Citation Nr: 0519225	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-21 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right shoulder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision continued a disability rating of 
30 percent for traumatic arthritis of the right shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The January 2003 VA examination failed to provide adequate 
findings with respect to functional loss due to pain, 
weakness, fatigability, incoordination or pain on movement as 
is required under 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, 
the Board must remand the case to obtain an additional VA 
medical examination that addresses these issues.  See 38 
C.F.R. § 4.2 (2004) [if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes]; see also Green v. Derwinski, 1 Vet. App. 121 
(1991).


Accordingly, the claim is REMANDED for the following: 

1.  The RO should arrange for a VA 
examination appropriate to determining 
the current nature and extent of severity 
of the service-connected right shoulder 
disability.  Any further indicated 
special studies should be conducted.  

The claims file, and a separate copy of 
this remand must be made available to the 
examiner for review.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion 
recorded in degrees of arc.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.

The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the right 
shoulder, and comment on the functional 
limitations, if any, caused by the 
veteran's service connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




